DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/18/2021 has been acknowledged. Accordingly, claim 19 has been amended; thus currently claims 2-3, 5-8, 11-15 and 18-19 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Karan Joel. (US 9629481 B2, hereinafter, “Joel”, newly cited by the Examiner).

Regarding claim 19, Karan teaches an insert (insert tray 104, see figures 1, 15 and 56) for a presentation device (display assembly wall, see fig 1), the presentation device (display assembly wall) having a plurality of sections (sections formed within vertical profiles V as annotated in figure below and carrier trays 101) defined and bound 
a rear wall (see RW in annotated figure below);
a plurality of side walls (see sidewalls of 104) projecting from side edges (side edges of RW) of the rear wall (RW) to define a rectangular frame (see shape formed by 104); and at least an engaging protrusions (see PR in annotated figure below) formed on opposite ends of the rear wall (ends of RW) or side walls and the insert (104) accommodated in one of the plurality of sections (better seen in figure 1 and 56).

Karan does not explicitly teach the engaging protrusion comprises a first and second engaging protrusions configured to lockably engage the openings in the horizontal mounting profiles of the presentation device with the insert.
However, one of ordinary skill would have recognized inserts have protrusions at each side so as to properly engage opening in the horizontal profiles. 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the protrusions to lockably engage openings, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to have at least a first and second protrusions at each side of the rear wall to avoid unintended torsions damage a single protrusion, and to properly secure the insert into the horizontal profile.

Figures 1 and 15 of Karan with Examiner’s annotation has been reproduced below:

    PNG
    media_image1.png
    775
    630
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1242
    1006
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 2-3, 5-8, 11-15 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regards to claim 18, while a presentation device, in particular for goods, having a mounting profile that comprises a plurality of vertical mounting profiles spaced from and substantially parallel to each other, each of the plurality of vertical mounting 
The presentation device as described above wherein each of the plurality of horizontal mounting profiles having a support surface with a center bar projecting therefrom and extending between the first and second ends to define first and second contact surfaces on the supporting surface on opposite sides of the center bar and at least one engaging member formed as an opening on at least one of the first and second contact surfaces and the center bar.

Claims 2-3, 5-8 and 11-15 are allowed for being dependent on the allowed claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim 19 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OMAR ROJAS CADIMA/Patent Examiner of Art Unit 2875                                                                                                                                                                                                        
/WILLIAM J CARTER/Primary Examiner, Art Unit 2875